16316DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-3, 5-7, 10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Svanerudh (WO 2016/030491 A1) (hereinafter – Svanerudh) in view of Suchecki et al. (U.S. 2016/0106373 A1) (hereinafter – Suchecki).
Re. Claims 1 and 15: Svanerudh teaches an apparatus for measurement of a property of a pulsatile blood motion within a vessel of a living being (Fig. 1, Figs. 2-4), the apparatus configured to: receive a first temporal measurement signal (Fig. 2A, step A1) from a first sensor (Fig. 1, probe 40 and/or 44; Paragraph 0032) and a second temporal measurement signal (Fig. 2A, step A2) from a second sensor (Fig. 1, probe 45; Paragraph 0032), the first and second temporal measurement signals indicative of the property of the pulsatile blood motion within the vessel (Figs. 4A, 4B; Paragraph 0042).  Svanerudh does not teach the invention configured to normalize the first and second temporal measurement signals when the first and second sensors are in a predetermined relative spatial position within the vessel (Paragraph 0094; Figs. 6a, 6b: step 620: normalization after deploying sensors to location of interest).
Suchecki teaches the invention configured to normalize the first and second temporal measurement signals when the first and second sensors are in a predetermined relative spatial position within the vessel (Paragraph 0094; Figs. 6a, 6b: step 620: normalization after deploying sensors to location of interest).  Suchecki teaches analogous art in the technology of measurement of hemodynamic properties (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Svanerudh to have included a normalization step based on positioning of the sensors as taught by Suchecki, the motivation being that such normalization minimizes error between separate sensor measurements and allows for data adjustments (Paragraph 0094).

Re. Claim 2: Svanerudh in view of Suchecki teach the invention according to claim 1.  Svanerudh further teaches the invention wherein a duration of the temporal measurement signals is a period of the pulsatile blood motion within the vessel (Figs. 3A-3D, 4A-4B).
Re. Claim 3: Svanerudh in view of Suchecki teach the invention according to claim 1.  Svanerudh further teaches the invention wherein the first and second temporal measurement signals are pressure measurements (Fig. 2A, steps A1 and A2; Paragraph 0006: describing Pd and Pa as downstream pressure and proximal pressure, respectively).
Re. Claim 5: Svanerudh in view of Suchecki teach the invention according to claim 1.  Svanerudh further teaches the invention further comprising the user interface configured to display the figure of merit (Figs. 3A-3D, 4A, 4B: Pd/Pa, MCR; Paragraph 0042: “These figures or portions thereof can also be displayed to a user or derivatives thereof to facilitate diagnosis of a subject”).
Re. Claim 6:  Svanerudh in view of Suchecki teach the invention according to claim 1.  Svanerudh further teaches the invention wherein the figure of merit is displayed as a numerical value (Fig. 1, display system 22, described in Paragraph 0035: “…suitable for displaying pressure data, such as Pd and Pa values, or data derived therefrom…;” Paragraph 0042, see rejection for claim 5).
Re. Claim 7: Svanerudh in view of Suchecki teach the invention according to claim 1.  Svanerudh further teaches the invention wherein the figure of merit is displayed as a color (Fig. 4A, each figure 
Re. Claim 10: Svanerudh in view of Suchecki teach the invention according to claim 1.  Svanerudh further teaches the invention further configured to: ascertain an FFR or an iFR value; and output the FFR or iFR value to a user interface (Paragraph 0043).
Re. Claim 13: Svanerudh in view of Suchecki teach a system comprising the apparatus according to claim 1 (see rejection for claim 1).  Svanerudh further teaches a medical instrument, wherein the medical instrument comprises first and second sensors, and wherein a relative position between the first and second sensors is adjustable (Fig. 1, sensors 40, 44, and 45 are separate from each other (probe 40 being wireless in particular) and therefore adjustable in position relative to each other; Paragraph 0032: separate delivery modalities of a guidewire and a catheter for separate sensors also demonstrates relative positional adjustments). 
Re. Claim 14: Svanerudh in view of Suchecki teach the invention according to claim 13.  Svanerudh further teaches the invention further comprising the user interface, wherein the medical instrument is a guiding catheter-guidewire assembly, and wherein the guidewire comprises the first sensor and the guiding catheter comprises the second sensor (Paragraph 0032: describing guidewire-based probes 40, 44 (used to measure Pd and/or Pa values) and sensor 45 delivered through a catheter (used to measure Pa values); Paragraph 0037: stating that Pa values can be obtained through sensors mounted via catheter or guidewire, interchangeably).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Svanerudh (WO 2016/030491 A1) (hereinafter – Svanerudh) and Suchecki et al. (U.S. 2016/0106373 A1) (hereinafter – Suchecki) in view of Freeman et al. (U.S. 2014/0296675 A1) (hereinafter – Freeman).
Re. Claims 8 and 9: Svanerudh and Suchecki teach the invention according to claim 1.  Svanerudh and Suchecki do not explicitly teach the invention further configured to: ascertain a cause of the shape deviation between the temporal measurement signals after normalization, when the figure of merit is below a predetermined threshold value; output to a user interface the cause of the shape deviation.  Svanerudh and Suchecki also do not teach the invention further configured to: ascertain an action of remedy to eliminate the cause of the shape deviation between the temporal measurement signals; output to a user interface the action of remedy.
Freeman teaches the invention configured to ascertain a cause of the shape deviation between the temporal measurement signals after normalization, when the figure of merit is below a predetermined threshold value; output to a user interface the cause of the shape deviation (Paragraph 0084: “Specific out-of-range readings can be displayed in red or highlighted by other mechanisms, such as bold-face font and/or flashing. Touching the highlighted values will cause the display to show the possible diagnoses which are consistent with the measurements, according to embodiments of the present invention;” Paragraph 0121).  Freeman further teaches the invention further configured to: ascertain an action of remedy to eliminate the cause of the shape deviation between the temporal measurement signals; output to a user interface the action of remedy (Various portions of Freeman’s disclosure teaches ascertaining an action of remedy and outputting an appropriate treatment protocol, such as (but not limited to): Paragraphs 0091, 0098, 0100, 0101, 0102…).  Freeman teaches analogous art in the technology of analyzing hemodynamic parameters (Paragraph 0102).
It would have been obvious to one having skill in the art before the effective filing date to have modified Svanerudh in view of Suchecki to include having the invention be capable of ascertaining the cause of an value surpassing a threshold and outputting such diagnosis (as well as a treatment protocol, i.e., action of remedy, as required by claim 9) to a display as taught by Freeman, the motivation being .
 Claims 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Svanerudh (WO 2016/030491 A1) (hereinafter – Svanerudh) and Suchecki et al. (U.S. 2016/0106373 A1) (hereinafter – Suchecki) in view of Collins et al. (U.S. 2014/0276036 A1) (hereinafter – Collins).
Re. Claim 4: Svanerudh and Suchecki teach the invention according to claim 1.  Svanerudh and Suchecki do not teach the invention wherein the first and second temporal measurement signals are blood flow velocity measurements.  Suchecki teaches a calculation including blood flow velocities at arbitrary velocities, but does not explicitly teach the first and second temporal signals to be blood flow velocity measurements. 
Collins teaches the invention wherein the first and second temporal measurement signals are blood flow velocity measurements (Paragraph 0046).  Collins teaches analogous art in the use of one or more sensors for providing hemodynamic information (Fig. 1; Paragraph 0027).
It would have been obvious to one having skill in the art before the effective filing date to have modified Svanerudh and Suchecki to have first and second signals be blood flow velocity measurements as taught by Collins, the motivation being that blood flow velocity measurements are capable of revealing information regarding stenosis severity (Paragraph 0046).
Re. Claims 11 and 12: Svanerudh and Suchecki teach the invention according to claim 1.  Svanerudh and Suchecki do not teach the invention further comprising the user interface configured to display the figure of merit and to display the FFR or iFR value selectively, when the figure of merit is above a predetermined threshold.  Svanerudh and Suchecki also do not teach the invention further configured to: emit a warning signal when the figure of merit is below a predetermined threshold value.

It would have been obvious to one having skill in the art before the effective filing date to have modified Svanerudh to have included emitting a warning signal when the figure of merit is surpasses a predetermined threshold value and displaying the figure as taught by Collins, the motivation being that such an alert is commonly utilized in the art to identify abnormal function, as well as the areas associated with such abnormal function (Paragraph 0048), wherein the figure displayed provides an indication of the extent of the abnormality.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791